Citation Nr: 1040339	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to December 
1994.  He also served in the Marine Corps Reserves from March 
1997 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2010, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

The issues of entitlement to a disability rating in excess 
of 10 percent for right ankle synovitis with talofibular 
ligament dysfunction and entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
lung disability have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.

For reasons explained below, the current appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran has described three separate incidents to support his 
contention that his current left knee problems are the result of 
his service-connected right ankle disability.  He alleges that in 
April 2006, he was going up the stairs while at a clinic to see 
his allergy doctor when he lost his footing, rolled his right 
ankle over, and shifted all his weight to his left side, which 
caused his left knee to give out.  At his September 2010 hearing, 
he acknowledged that he did not report anything about his left 
knee when he sought medical treatment for his right ankle 
following this incident.  He also alleges that in May 2006, he 
was going down the steps to his garage at home when his right 
ankle gave out and he shifted all his weight to his left side, 
which caused his left knee to buckle, and he went down a couple 
of steps and twisted his left knee.  Finally, he alleges that in 
July 2006, he was pushing a piece of a wooden deck when his right 
ankle gave out, causing the deck piece to fall back on him, and 
he fell back and his left knee bent completely inwards.  
(Alternatively, he has also described this same incident by 
alleging that when his right ankle gave out, he stumbled and his 
left knee buckled inward, which caused him to fall and then the 
deck fell onto him).  The Veteran has asserted that this piece of 
deck was not heavy (no more than 60 or 70 pounds) and that he 
never lifted it overhead.

VA treatment records reflect that in April 2006, the Veteran 
reported that while he was going up the stairs that morning at a 
clinic to get his allergy shot, his right ankle twisted inward 
with a loud pop.  He was assessed with right ankle instability on 
that occasion.  His left knee was not mentioned at all.

VA treatment records then reflect that in May 2006, the Veteran 
reported that he had twisted his left knee the night before.  No 
details of any accident or cause were provided.  He was assessed 
with left knee strain on that occasion, and accompanying X-rays 
of his left knee revealed no fracture or dislocation.

Private treatment records reflect that in July 2006, the Veteran 
reported that he was moving a deck when it fell on his left knee.  
He was diagnosed with left knee pain, contusion, and effusion, 
and accompanying X-rays of his left knee revealed a small joint 
effusion.  Two days later, a private nurse noted that the Veteran 
reported first injuring his left knee one and a half months prior 
as he twisted it when his right ankle gave out.  The nurse also 
noted that the current July 2006 incident occurred when the 
Veteran was working at home and his left knee gave way, causing 
his left leg and knee to bend medially, and ending up with him 
sitting on the ground with his left foot lateral to his hip and 
rotated inward, with the porch (that he was attempting to move) 
lying on his left leg immediately above his left knee.  Six days 
later, a private doctor noted that the Veteran reported that he 
was working on a deck when a portion of the deck fell onto his 
left lower extremity and his left knee buckled, with pain ever 
since.  The doctor also noted the Veteran's report of twisting 
his left knee in May 2006.  One day later, he was assessed with 
left knee sprain/strain.  In August 2006, a private MRI of the 
Veteran's left lower extremity revealed a bone contusion of the 
tibia extending to the level of the anterior cruciate ligament 
(ACL) of which there was a suspected partial tear, as well as a 
Baker's cyst.

The Veteran underwent a VA orthopedic examination in August 2006.  
On that occasion, it was noted that the claims file was not 
available for review.  It was noted that in April 2006, the 
Veteran was going down some steps when his right ankle gave way, 
he shifted his weight to his left leg, and he twisted the left 
knee and was treated for a sprain in the emergency room.  It was 
also noted that in July 2006, while moving a wooden deck and 
trying to support greater than 100 pounds overhead, the Veteran's 
left knee buckled, causing the weight to fall against his left 
knee.  It was noted that the Veteran's knee "gives away" and 
that he had fallen about ten times over the past three weeks.  He 
was diagnosed with a bone contusion of the tibia and a Baker's 
cyst, per the results of the August 2006 private MRI.  The 
examiner (a nurse practitioner) opined that the Veteran's left 
knee injury was not secondary to his service-connected right 
ankle condition, but rather it was due to the Veteran attempting 
to lift 100-200 pounds overhead.  The examiner concluded that the 
Veteran had dropped the heavy load, resulting in the deck falling 
against his knee, causing the bone contusion with swelling.

Later in August 2006, the same private doctor who examined the 
Veteran in July 2006 again noted that the Veteran was working on 
his deck in July 2006 when a portion of the deck fell onto his 
left lower extremity, and he also noted the Veteran's May 2006 
twisting injury to his left knee with pain ever since.  The 
doctor also noted that the Veteran reported that "due to his 
chronic pain in his right ankle, he has been losing his balance 
and this may have caused him to have the incident on the deck."

In February 2007, a different private doctor noted that the 
Veteran injured his left knee in July 2006 when he was walking 
down steps and his right ankle gave way, and when he transferred 
his weight onto the left knee, it buckled, causing him to have 
repeated instability ever since.  Two days later in February 
2007, a private treatment record noted that the Veteran's left 
knee pain first began when he fell and twisted his left knee in 
July 2006.  Accompanying X-rays of his left knee revealed no 
definite bony or joint pathology.  Later in February 2007, the 
private doctor who examined him earlier that same month 
reiterated that the Veteran apparently had an injury in July 2006 
when he was walking down the steps and his right ankle gave way, 
causing his left knee to buckle, and he now has instability and 
evidence of injury to his left knee.  This doctor then opined 
that the Veteran's left knee condition was as least likely as not 
secondary to his service-connected right ankle condition.

In April 2007, the Veteran submitted lay statements from his wife 
and another source to support his alleged account of the three 
incidents outlined above.  Later in April 2007, a VA treatment 
record noted that in April 2006 the Veteran hurt his right ankle 
on the way to see his allergy doctor.  It was then noted that 
approximately one month later, his right ankle gave out while on 
some stairs and he twisted his left knee and was seen in the 
emergency room.  Finally, it was noted that in July 2006, he was 
pushing a wooden deck frame over and his right ankle gave out 
again and his left knee twisted, and the frame fell back onto his 
left leg.  In January 2008, VA treatment records reflect that the 
Veteran underwent a left knee arthroscopy.

In light of the above evidence, the Veteran should now be 
afforded a new VA orthopedic examination with medical opinion in 
order to determine whether any current left knee disability is 
caused or permanently worsened beyond normal progress by his 
service-connected right ankle disability.  The examiner should 
take into account the three incidents documented in April 2006, 
May 2006, and July 2006 when providing a complete rationale for 
all opinions expressed.

On remand, any relevant ongoing VA treatment records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant ongoing VA 
treatment records dating since January 2008 
from the VA Medical Center in Mountain 
Home, Tennessee.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the current nature and extent of 
any current left knee disability, and to 
obtain an opinion as to whether any such 
disorder is possibly related to his 
service-connected right ankle disability.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, and 
the results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current left knee disability is 
caused by or permanently worsened beyond 
normal progress (aggravation) by the 
Veteran's service-connected right ankle 
disability, taking into account the three 
incidents documented in April 2006, May 
2006, and July 2006.  If aggravation is 
determined, then the examiner should 
quantify the degree of aggravation, if 
possible.  A complete rationale for all 
opinions expressed should be provided.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

